MEMORANDUM**
Darrel Smith, on behalf of himself and his bankruptcy estate, appeals the decision of the district court affirming in part the bankruptcy court’s order resolving the tax liability of Smith’s estate for the tax year *4211996. We have jurisdiction pursuant to 28 U.S.C. § 158(d).
“A party may not appeal from a judgment or decree in his favor, for the purpose of obtaining a review of findings he deems erroneous which are not necessary to support the decree.” United States v. Good Samaritan Church, 29 F.3d 487, 488 (9th Cir.1994) (quoting Elec. Fittings Corp. v. Thomas & Betts Co., 307 U.S. 241, 242, 59 S.Ct. 860, 83 L.Ed. 1263 (1939)). Despite denying Smith’s requests for favorable tax treatment on certain matters, the bankruptcy court awarded Smith a full refund of the taxes paid by his estate for the tax year 1996, plus statutory interest. Although not every issue was resolved in Smith’s favor, those he contests were not necessary to the judgment and will not bind him in subsequent litigation. See id. at 489. Since the district court lacked jurisdiction to consider this appeal, the district court order is vacated to the extent that it affirms the rulings of the bankruptcy court. See Preblich v. Battley, 181 F.3d 1048, 1057 (9th Cir.1999); Good Samaritan Church, 29 F.3d at 489.
That portion of the district court’s order vacating the denial of fees and costs and remanding for further explanation is affirmed.
AFFIRMED in part, VACATED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.